Title: To John Adams from Samuel Holden Parsons, 20 May 1776
From: Parsons, Samuel Holden
To: Adams, John


     
      Sir
      N York 20th May 1776
     
     Our former Acquaintance contracted in early Life, and under Circumstances which Experience Shews is hardly to be effaced by Length of Time or local Distance is Sufficient Apology for calling your Attention a Moment from the Important Considerations now before you, on which the Fate of this our rising Empire depends, to the inccorect Suggestions of a Friend, on Matters he conceives of Some weight in well ordering the Army on whose Exertions the Happiness and Security of our Country may in a Measure depend.
     I hear and approve the Order of Congress, that Rank Shall not be considerd to intitle any Person to Advancment: but that it shall have no Place in the Deliberations on this Subject will certainly take from every Man of Spirit the greatest Possible Motive for his utmost Exertions. A Man of equal Spirit and Ability as a Partisan, or Equal to any Command may be kept in the Duties of the Camp and never furnished with any posible Way to distinguish himself So as to be Noticed; Another no Way his Superior is orderd to Active Duty in which he shews himself a brave and prudent Man: if in this Case the latter is Advanced when lower in Rank the Former will undoubtedly think himself injurd especially if his Character has been that of a good Soldier and brave Officer. An Instance of this kind may happen in my own Regiment: my Lt. Colonel is the first in Rank in the Continental Army and my Major the first of his Rank; they have both served last War as Officers and obtaind the Character of good Officers both in the Camp and in the Field of Battle: Lt. Col. Tyler was in the whole of the Battle in 1755, in the Battle in 1758 at Ticonderoga at the Taking of Cataroque, Montreal &c. and in 1764 was at the Reduction of Detroit &c. and never faild to return with an Excellent Character of a brave Officer and a wise, prudent Man. Since we have been in the Continental Service he has never been orderd on any Command by which he could so distinguish himself as to become noticed by the World in general, or in other Words, has never had a Chance to get his Name in a Newspaper, but those with whom he has served know him to be an Officer excelled by few if any and who will do Honor to a higher Station: this also is the Case of my Major. As there are Vacancies where, if the Rule of Seigniority takes place, they are certainly intitled to preferment, this I know in these Instances will give Satisfaction to those who are to be commanded better than any other Rule. Another Instance in the Province of the Massachusetts Bay (perhaps the Gentleman is known to you) Lt. Col. Shephard as brave and good a Man as can command a Regiment and in as high Estimation, he is next in Rank, I think, to Col. Tyler, his Colonel (viz Learned) has resigned. To supercede him by any other Rule will loose from the Service one of the best of Men and bravest of Soldiers. Another Thing I will mention; The Term we are engaged for is long enough to put a Man of Business out of all his Business, and a young Man is spending the prime of his Life in a noble Cause, and at an unseasonable Time of Life is to prepare for Business. We cannot make War a Profession but must look back and some Time, with anxious Sollicitude to our Numerous Families, who soon must be in most unhappy Circumstances; ought there not to be some Provision for Continuing the Pay of Officers in whole or in Part when Peace is established; we Should then reduce our Living to some System consistant with our Pay, we Now have not Time. Another Tho’t and I have done for the present; will it not be of great Importance to raise a new Army Very soon engaged for a longer Time or during the War. Shall some good Encouragement be given to animate the Soldier with Prospects of present Advantage. I have no doubt it may be filled soon, but to delay till toward the fall when they begin to look toward Home will involve Us in greater Expence and more Trouble than was found the last Winter which by this Time every One is Satisfied was more than a Bounty of 10 Dollars a Man. I am Sr. with Respect and Esteem yr. hl. Servt.
     
      Sam. H. Parsons
     
    